DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For example, Fig. 2; paragraphs [0047]-[0053] and [0062]-[0063].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0364818), hereinafter Wu in view of Smith et al. (US 2013/0054162), hereinafter Smith.

As for claim 1, Wu teaches a device for receiving data from a plurality of peripheral devices (Fig. 1, server 102, data processing 108; paragraph [0021] describes a server is connected to various sensors, and a data processing component collect data from the sensors), the device comprising: 
a data receiving unit configured to receive current data from any one peripheral device of the plurality of peripheral devices (paragraph [0021] describes a data processing component collects data from the sensors); 
a data determination unit configured to determine whether the received current data is normal data (paragraphs [0027] and [0031] describe an automatic condition monitoring engine can identify sensor values with probabilities from a probability model that are higher than a threshold as values that represent a normal state, the probability model is used to determine whether the actual sensor values from a first sensor indicate a normal state for the first sensor or an anomalous state); 
a data prediction unit configured to calculate a probability that next data is normal data, on the basis of a result of the determination (Fig. 4; paragraphs [0040]-[0044] describe data is collected from a target sensor and other sensors, a regression model is applied to the target sensor to produce a predicted value for the target sensor, a probability model associated with the target sensor is applied to calculate a probability 
Wu fails to teach
a data receiving determination unit configured to determine whether to receive next data according to a calculated probability, wherein the next data is data transmitted by the any one peripheral device or another peripheral device.  
Smith discloses
a data receiving determination unit configured to determine whether to receive next data according to a  calculated probability (paragraph [0044] describes  group of transform coefficient values obtained from measurements collected from different sensor units that exceed a threshold are an indication that detected features in combination are more likely indicative (or predictive) of a condition, the prediction of the condition is construed as a calculated probability; Fig. 5, steps 502-512; paragraph [0134] describes a process that is performed by a computing device such as a controller; paragraph [0162] describes after a type of condition is identified, the process proceeds to the next act where it is determined whether more data may be received from one or more sensor units), wherein the next data is data transmitted by the any one peripheral device or another peripheral device (paragraph [0162] describes additional data is received from sensor units).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Smith for determining whether to receive more data from sensor units. The teachings of Smith, 

As for claim 2, the combined system of Wu and Smith teaches wherein the data determination unit determines whether the current data is normal data by comparing the current data with previously received data (Wu: paragraphs [0025]-[0027] describe  historical data is used as training data for a regression model and a probability model is built by an automatic condition monitoring engine based on differences between the actual sensor values included in the collected data and the expected sensor values calculated using the regression model. The automatic condition monitoring engine can identify sensor values with probabilities from the probability model that are higher than a threshold as values that represent a normal state).  

As for claim 9, the combined system of Wu and Smith teaches wherein 18the data receiving unit performs a communication directly with the plurality of peripheral devices (Wu: Fig. 1; paragraph [0021] describes the data processing component collects data from multiple sensors using a data collecting port).  

As for claim 10, the combined system of Wu and Smith teaches performing communication with the plurality of peripheral devices in an loT environment (Wu: paragraph [0001] describes an internet of things network).  

As for claim 11, Wu teaches a data receiving method of a device, the data receiving method comprising: 
receiving current data from any one peripheral device of a plurality of peripheral devices (paragraph [0021] describes a data processing component collects data from the sensors); 
determining whether the received current data is normal data (paragraphs [0027] and [0031] describe an automatic condition monitoring engine can identify sensor values with probabilities from a probability model that are higher than a threshold as values that represent a normal state, the probability model is used to determine whether the actual sensor values from a first sensor indicate a normal state for the first sensor or an anomalous state); 
calculating a probability that next data is normal data, on the basis of a result of the determination (Fig. 4; paragraphs [0040]-[0044] describe data is collected from a target sensor and other sensors, a regression model is applied to the target sensor to produce a predicted value for the target sensor, a probability model associated with the target sensor is applied to calculate a probability of difference between the actual value and the predicted value for the target sensor. If the probability of difference is above a threshold, a determination is made that the actual value for the target sensor represents a normal status).
Wu fails to teach

Smith discloses
a data receiving determination unit configured to determine whether to receive next data according to a  calculated probability (paragraph [0044] describes  group of transform coefficient values obtained from measurements collected from different sensor units that exceed a threshold are an indication that detected features in combination are more likely indicative (or predictive) of a condition, the prediction of the condition is construed as a calculated probability; Fig. 5, steps 502-512; paragraph [0134] describes a process that is performed by a computing device such as a controller; paragraph [0162] describes after a type of condition is identified, the process proceeds to the next act where it is determined whether more data may be received from one or more sensor units), wherein the next data is data transmitted by the any one peripheral device or another peripheral device (paragraph [0162] describes additional data is received from sensor units).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Smith for determining whether to receive more data from sensor units. The teachings of Smith, when implemented in the Wu system, will allow one of ordinary skill in the art to verify a condition. One of ordinary skill in the art would be motivated to utilize the teachings of Smith in the Wu system in order to determine a condition by using jointly analyzing data obtained by at least two sensor units.

As for claim 15, the combined system of Wu and Smith teaches wherein the device performs communication with the plurality of peripheral devices in an loT environment (Wu: paragraph [0001] describes an internet of things network).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0364818) in view of Smith (US 2013/0054162) further in view of Wang et al. (US 2019/0220376), hereinafter Wang.

As for claim 3, the combined system of Wu and Smith teaches all the limitations set forth above except wherein data determination unit determines current data to be abnormal data when the current data is defective data that needs recovery. 
However, it is well known in the art, to classify abnormal data as data that needs to be rebuilt, as evidenced by Wang.
Wang discloses wherein data determination unit determines current data to be abnormal data when the current data is defective data that needs recovery (paragraphs [0042] and [0045] describe storage device in rebuilding state is determined from a group of storage device, the data portion that stores abnormal data is the data that needs to be rebuilt).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wang for storing abnormal in data portion that needs to be rebuilt. The teachings of Wang, when implemented in the Wu and Smith system, will allow one of ordinary skill in the art to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0364818) in view of Smith (US 2013/0054162) further in view of Batoukov et al. (US 2019/0370610), hereinafter Batoukov.

As for claim 7, the combined system of Wu and Smith teaches wherein the data receiving determination unit determines to receive the next data when the calculated probability has a value greater than or equal to a reference value, or otherwise not to receive the next data (paragraph [0044] describes  group of transform coefficient values obtained from measurements collected from different sensor units that exceed a threshold are an indication that detected features in combination are more likely indicative (or predictive) of a condition, the prediction of the condition is construed as a calculated probability; paragraph [0134] describes a process that is performed by a computing device such as a controller; paragraphs [0151]-[0152] describe the energy of corresponding coefficient values obtained from measurements collected from sensor units are determined to be below a threshold; paragraph [0162] describes after a type of condition is identified, the process proceeds to the next act where it is determined whether more data may be received from one or more sensor units), the reference value is a value randomly generated in a range each time when a data receiving determination unit determines whether to receive the next data (paragraphs [0151]-
The combined system of Wu and Smith fails to teach a range from 0 to 1.
However, it is well known in the art, to define a range, as evidenced by Batoukov.
Batoukov discloses a range from 0 to 1 (paragraph [0207] describes a range from 0 to 1 to determine a threshold for anomaly alert).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Batoukov for defining a range. The teachings of Batoukov, when implemented in the Wu and Smith system, will allow one of ordinary skill in the art to verify a condition. One of ordinary skill in the art would be motivated to utilize the teachings of Batoukov in the Wu and Smith system in order to detect anomaly data.

Allowable Subject Matter

Claims 4-6, 8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim 4 recites the limitations “wherein the data prediction unit calculates a probability (D(t+1) that the next data is normal data by an equation [Equation] 
    PNG
    media_image1.png
    25
    438
    media_image1.png
    Greyscale

0 (t) is a probability that the current data is normal data, 81 is a first coefficient to 17adjust an increase rate of 0(t+1) of 0(t), 82 is a second coefficient to adjust a decrease rate of (I(t+1) to 0(t), and "a" is a third coefficient having a value of 1 when the data determination unit determines the current data to be normal data, and a value of 0 when the data determination unit determines the current data to be abnormal data.  

Ferragut et al. (US 2015/0161394) disclose a system for receiving a stream of events and scoring the events based on anomalousness and maliciousness. The system includes an algorithm to identify low-probability events (see paragraphs [0018]-[0023]).  Ferragut discloses anomaly detectors uses an equation to generate an anomaly score. 

Ferragut discloses a system using an equation in detection of anomalousness based on probability of the probability, however, Ferragut fails to disclose an equation as cited in the claim.  Therefore, claim 4 is allowable over prior art.

Bechhoefer (US 2004/0199368) discloses a method of detecting poor data quality for a sensor includes obtaining measurement data for the sensor, combining the data quality indicators using the measurement data, combining the data quality indicators into a single scalar value and determining if the single scalar value exceeds a predetermined 

Claims 5 and 6 are dependent claims of claim 4, therefore, claims 5 and 6 are having allowable subject matter.

As for claim 8, the claim recites the limitations “wherein the data prediction unit, when the data receiving determination unit determines not to receive the next data, sets a probability that data after the next data is normal data to be identical to a probability that the next data is normal data.” 

Smith disclose a decision of whether more data may be received based on a threshold value associated with features of collected data (see paragraphs [0151]-[0152] and [0162]). However, Smith fails to teach what is claimed. Therefore, claim 8 is allowable over prior art.  

Claim 12 recites the limitations “wherein a probability (1(t+1) that the next data is normal data is calculated by an equation [Equation] 
    PNG
    media_image2.png
    25
    438
    media_image2.png
    Greyscale

1 is a first coefficient to adjust an increase rate of 0(t+1) of 0(t), 82 is a second coefficient to adjust a decrease rate of 1(t+1) to 0(t), and "a" is a third coefficient having a value of 1 when the data determination unit determines the current data to be normal data, and a value of 0 when the data determination unit determines the current data to be abnormal data.”

Ferragut et al. (US 2015/0161394) disclose a system for receiving a stream of events and scoring the events based on anomalousness and maliciousness. The system includes an algorithm to identify low-probability events (see paragraphs [0018]-[0023]).  Ferragut discloses anomaly detectors uses an equation to generate an anomaly score. 

Ferragut discloses a system using an equation in detection of anomalousness based on probability of the probability. However, Ferragut fails to disclose an equation as cited in the claim.  Therefore, claim 4 is allowable over prior art.

Bechhoefer (US 2004/0199368) discloses a method of detecting poor data quality for a sensor includes obtaining measurement data for the sensor, combining the data quality indicators using the measurement data, combining the data quality indicators into a single scalar value and determining if the single scalar value exceeds a predetermined threshold.  Detecting poor data quality includes providing an nxn array of covariance values.  The single scalar value may be determined using a formula (see paragraphs [0008]-[0010]).  Bechhoefer discloses a formula is used to calculate a single scalar 

Claims 13 and 14 are dependent claims of claim 12, therefore, claims 13 and 14 are having allowable subject matter.

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Batmaz et al. (US 2019/0303567) teach detecting data anomalies on a data interface using machine learning
Li et al. (US 2019/0236114) teach abnormal data detection
Lin et al. (US 2010/0141423) teach wireless sensor network and data sensing method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459